        Case: 1:20-cv-07038 Document #: 7 Filed: 01/21/21 Page 1 of 2 PageID #:18


         U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                         ATTORNEY APPEARANCE FORM


Case Title:       Toya C. Brown                                      Case Number:        1:20-cv-07038

                  v.

                  Midland Credit Management,
                  Inc.

An appearance is hereby filed by the undersigned as attorney for:

                                   Midland Credit Management, Inc.

Attorney name (type of print):        David M. Schultz

Firm:     Hinshaw & Culbertson LLP

Street Address:        151 N. Franklin, Suite 2500

City/State/Zip:        Chicago, IL 60606

Bar ID Number:          6197242                   Telephone Number:          312-704-3527
(See item 3 in instructions)
Email Address:         dschultz@hinshawlaw.com

Are you acting as lead counsel in this case?                               Yes              No

Are you acting as local counsel in this case?                              Yes              No

Are you a member of the court’s trial bar?                                 Yes              No

If this case reaches trial, will you act as the trial attorney?            Yes              No

If this is a criminal case, check your status.                Retained Counsel
                                                              Appointed Counsel
                                                                 If appointed counsel, are you
                                                                      Federal Defender
                                                                      CJA Panel Attorney

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C. §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 21, 2021
Attorney signature:    /s/ David M. Schultz
                                (Use electronic signature if the appearance form is filed electronically.)

                                                                                                  Revised 8/1/2015



                                                                                             1037250\307370829.v1
     Case: 1:20-cv-07038 Document #: 7 Filed: 01/21/21 Page 2 of 2 PageID #:19


                             CERTIFICATE OF SERVICE

        I hereby certify that on January 21, 2021, I electronically filed the forgoing
APPEARANCE with the Clerk of the U.S. District Court, using the CM/ECF system reflecting
service of to be served upon all parties of record.




                                               /s/ David M. Schultz
                                               David M. Schultz




                                           2
                                                                         1037250\307370829.v1
